Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 1 of 11 PageID 14665




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


  BRENDAN HANEY, GERALD REED,
  and TROY SMITH, individually and on               Case No.: 3:18-cv-1011-J-32JRK
  behalf of all others similarly situated,

                                Plaintiffs,

                      v.

  COSTA DEL MAR, INC., a Florida
  Corporation

                          Defendant.
  _______________________________________/

                            OBJECTIONS TO EVIDENCE

 I.        Objection to Declaration of Stefan Boedeker

           Plaintiffs submit an expert declaration to put a financial value on the

 settlement’s injunctive provisions. However, the analysis makes numerous

 unwarranted assumptions that inflate the projected value of the relief to the

 class substantially, leaving undetermined the actual value of the injunctive

 relief.

           First, Boedeker’s analysis does not apply to the injunction in this case.

 It purports to evaluate the value of the injunction “going forward” for two

 years. DE109-3:8, ¶28 & n.12. Crucially, however, Costa voluntarily changed

 its conduct over three years ago; the injunction itself only requires Costa not



                                              1
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 2 of 11 PageID 14666




 to resume the practices alleged to be unlawful. See Davis Objection at 19-20.

 Therefore, the value of the injunction is first dependent upon the probability

 that Costa would revert to the challenged policies if left unchecked by the

 threat of contempt.

       Given its genesis as a damages study, Boedeker’s declaration is rooted

 in the assumption that all of the allegations against Costa are true, and

 resolves any factual issue in favor of Plaintiffs. However, if Costa’s conduct

 was not actually as bad as Plaintiffs alleged, then correcting it is not as

 valuable as Plaintiffs assert. Boedeker’s analysis does not address that

 possibility. The range of potential value to the Class is thus not comparable

 to a range of potential results if the case were tried and the facts were

 determined. It is a range of potential economic values at the extreme end of

 possibility.

       For example, for the repair class, Boedeker assumes that 100% of

 glasses sold would need repairs, and that those customers would seek repairs

 from Costa. DE109-3:10-11, ¶¶38, 41. That is unrealistic. Some glasses will

 be lost, or fall into desuetude. Some customers would seek repairs from

 another source. Some glasses that need minor or cosmetic repair would go

 without. But there should be no need to speculate about the proportion of

 glasses returned for repair, as Costa itself certainly has data from which a

 reasonable expected returned-for-repair rate could be derived. Failing to


                                         2
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 3 of 11 PageID 14667




 obtain that data, and instead assuming a 100% future repair rate, renders

 the resulting conclusions extremely unhelpful in assessing the value of

 injunctive relief.

       Plaintiffs themselves appear to be conscious of these problems. After

 noting that “Plaintiffs have retained an expert, Stefan Boedeker, who has

 quantified the estimated monetary value of the injunctive relief secured by

 the settlement at between $47,618,189 and $58,210,558 for a two-year

 period,” Plaintiffs other expert, Thomas Sccott, has to admit that Class

 Counsel advised him that they “believe Mr. Boedeker’s analysis to be fairly

 aggressive.” DE109-1:6n.2. Mr. Scott proposes as a fallback that the relief is

 worth at least “$5,000,000 because Costa's former Vice President and

 Controller, Felicia Morrisey, testified that the cost to Costa to alter the

 packaging of its non-promotional, non-prescription sunglasses would "easily

 reach $5,000,000.” Id. That is quite a spread. Plaintiffs’ own experts put the

 injunctive relief’s value at between $5 million and $58 million. Moreover,

 Costa made the changes before being subject to any injunction.

       Under the circumstances, the injunctive relief’s value is too uncertain

 and too ephemeral to support a fee award. “Precisely because the value of

 injunctive relief is difficult to quantify, its value is also easily manipulable by

 overreaching lawyers seeking to increase the value assigned to a common

 fund,” and it is “only in the unusual instance where the value to individual


                                          3
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 4 of 11 PageID 14668




 class members of benefits deriving from injunctive relief can be accurately

 ascertained [that] may courts include such relief as part of the value of a

 common fund for purposes of applying the percentage method of determining

 fees.” Staton v. Boeing Co., 327 F.3d 938, 974 (9th Cir. 2003).


 II.   Objection to Declaration of Thomas E. Scott

       Plaintiffs offer the declaration of Thomas E. Scott, a lawyer and former

 judge, in support of the settlement and attorneys’ fee request. See

 Declaration of Thomas E. Scott, DE109-1. He was retained to “render an

 opinion on the fairness and reasonableness of the settlement and on the

 reasonableness of their request for attorneys’ fees and expenses.” Id. at 2, ¶5.

       No matter the declarant’s close familiarity with the law and the case,

 his opinion is not the proper subject of expert testimony. There is no

 convention in American law by which a party retains a private judge to

 instruct the sitting judge on how to rule in a case in a sworn declaration. The

 declaration is argument, redundant to that already made by Class Counsel.

 Such testimony violates not only Fed. R. Evid. 702, but also Rule 403 because

 it does not assist the trier of fact. U.S. v. Frazier, 387 F.3d 1244, 1262-63

 (11th Cir. 2004) (“Proffered expert testimony generally will not help the trier

 of fact when it offers nothing more than what lawyers for the parties can

 argue in closing arguments.”); Butler v. First Acceptance Ins. Co., 652 F.



                                         4
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 5 of 11 PageID 14669




 Supp. 2d 1264, 1272 (N.D. Ga. 2009) (same); Konikov v. Orange County, FL,

 290 F.Supp.2d 1315 (M.D. Fla. 2003) (barring testimony of attorney as to

 legal implications of conduct).

       The declaration should be stricken for the further reason that it is

 contrary to law. It would, of course, “be a paradigmatic abuse of discretion for

 a court to base its judgment on an erroneous view of the law.” McNair v.

 Allen, 515 F.3d 1168, 1173 (11th Cir.2008) (citations and internal marks

 omitted). “It is no less an abuse of discretion for a district court to base its

 decision on affidavits that are themselves based on legally erroneous

 assumptions.” Perdue v. Kenny A. ex rel. Winn, 532 F.3d 1209, 1233 (11th Cir.

 2008), rev’d in part on other grounds, 559 U.S. 542 (2010).

       Scott’s errors begin when he fails to consider the possibility that the

 “vouchers” in this case amount to a coupon settlement governed by the Class

 Action Fairness Act (“CAFA”). He offers no basis for concluding that the

 matter should not be subject to CAFA coupon-settlement fee limitations.

       Scott next overlooks the fact that the Settlement Agreement provides

 that “the equitable common-fund doctrine does not apply to this Settlement.”

 DE98-1:27§IX.D. The Settlement Agreement thus precludes application of

 the common-fund doctrine from Camden I Condominium Ass’n v. Dunkle, 946

 F.2d 768 (11th Cir. 1991).




                                          5
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 6 of 11 PageID 14670




       Asserting that he is “familiar with the law regarding the

 reasonableness of attorney’s fees in common benefit/fund cases such as this

 case,” and “[s]pecifically Camden I Condominium Ass’n v. Dunkle, 946 F.2d

 768 (11th Cir. 1991),” Scott nonetheless proceeds on the erroneous

 assumption that attorneys’ fees may be awarded under the common-fund

 doctrine that the Settlement Agreement specifically rejects. DE98-1:27§IX.D.

       Occasionally referring to the matter as a “common benefit” case, Scott

 overlooks limitations on common-benefit fee awards. Common-benefit fees

 are “appropriate only where the defendant and the beneficiaries share an

 identity of interests,” making it appropriate in only two types of cases: suits

 by shareholders against their corporations and suits by union members

 against their union.” Kenny A. ex rel. Winn v. Perdue, 454 F.Supp.2d 1260,

 1271-72 (2006), aff’d sub nom. Perdue v. Kenny A. ex rel. Winn, 532 F.3d

 1209, 1233 (11th Cir. 2008), rev’d in part on other grounds, 559 U.S. 542

 (2010).

       Ignoring these limitations, Scott opines that a $12 million “common

 benefit/fund” fee should be awarded based on his personal evaluation “using

 the factors set forth in Johnson v. Georgia Highway Express, Inc., 448 F .2d

 714 (5th Cir. 1974),” as somewhat modified by Camden I Condominium Ass’n

 v. Dunkle, 946 F.2d 768 (11th Cir. 1991). DE109-1:15¶44.




                                         6
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 7 of 11 PageID 14671




       Scott fails to note that Supreme Court precedent disparages use of the

 Johnson factors as he employs them. In Perdue v. Kenny A. ex rel. Winn, 559

 U.S. 542 (2010), the Supreme Court directly repudiated use of the so-called

 “Johnson factors” to determine “a reasonable attorney’s fee” in a contingent-

 fee class action that had settled producing a consent decree but no common

 fund. Perdue directs lower courts to recognize a strong presumption that

 attorneys’ unenhanced lodestars— i.e., their reasonable hourly rates times

 the hours reasonably expended—provide them a reasonable attorneys’ fee

 that is sufficient both to attract capable counsel and to equitably compensate

 them. Perdue, 559 U.S. at 552-53.

       Perdue holds, moreover, that “unlike the Johnson approach, the

 lodestar calculation is ‘objective,’” and that it “thus cabins the discretion of

 trial judges, permits meaningful judicial review, and produces reasonably

 predictable results.” Perdue, 559 U.S. at 551-52. Scott’s approach, on the

 other hand, produces “exactly the sort of unguided and freewheeling choice—

 and the disparate results that come with it—that [the Supreme] Court has

 sought to expunge” from attorney’s fee determinations. Murphy v. Smith, 138

 S.Ct. 784, 789-90 (2018).

       Scott also ignores Supreme Court and Eleventh Circuit precedent

 condemning “double counting” engendered when the Johnson factors call for

 repeated consideration of elements already reflected in attorneys’ lodestars.


                                          7
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 8 of 11 PageID 14672




 In Perdue, the Supreme Court reiterated that “we have noted that ‘the

 lodestar figure includes most, if not all, of the relevant factors constituting a

 ‘reasonable’ attorney's fee,’ [Delaware Valley, 478 U.S.] at 566, and have held

 that an enhancement may not be awarded based on a factor that is subsumed

 in the lodestar calculation.” Perdue, 559 U.S. at 553; see also, e.g., City of

 Burlington v. Dague, 505 U.S. 557, 563 (1992) (warning against Johnson

 analysis that “amounts to double counting” of factors already reflected in

 lodestar); Blum v. Stenson, 465 U.S. 886, 899 (1984) (“adjustment for quality

 of representation is a clear example of double counting”).

       As the Eleventh Circuit recently noted:

       The Supreme Court has made it plain that ‘most, if not all,’ of the
       factors used to determine a reasonable fee are already subsumed
       in the lodestar, and it is not permissible to enhance a fee based on
       a factor that is subsumed. [Perdue, 559 U.S.] at 553. That would
       be ‘double counting’—i.e., a windfall.

 In re Home Depot Inc., 931 F.3d 1065, 1083 (11th Cir. 2019).

       Yet Scott’s discussion of the factors from Johnson and Camden I

 double, triple, and quadruple count factors already presumptively reflected in

 Class Counsel’s lodestar. He starts with “Factor 1 (The time and labor

 required,” asserting that Class Counsel billed “over 6,000 hours on the

 Litigation,” and thereby “put at risk” a lodestar of “over $2.5 million of

 attorney and paralegal time.” DE109-1:18¶50. Moving on to “Factor 2 – the

 novelty and difficulty of the questions involved,” ignoring the fact that this is


                                          8
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 9 of 11 PageID 14673




 already reflected in the $2.5 million lodestar. See Dague, 505 U.S. at 562-63

 (“the difficulty of establishing th[e] merits ... is ordinarily reflected in the

 lodestar—either in the higher number of hours expended to overcome the

 difficulty, or in the higher hourly rate of the attorney skilled and experienced

 enough to do so”); Blum v. Stenson, 465 U.S. 886, 898 (1984) (“novelty and

 complexity of the issues presumably were fully reflected in the number of

 billable hours recorded by counsel”).

       Considering contingency risk also “would likely duplicate in substantial

 part factors already subsumed in the lodestar.” Dague, 505 U.S. at 562. Yet

 Scott counts risk again, and again, and again. See DE109-1:18¶50 (“Class

 Counsel invested and put at risk over $2.5 million of attorney and paralegal

 time”); DE109-1:18¶51 (citing “risk and uncertainty”); DE109-1:21¶59

 (“Factor 4 – The preclusion of other employment by the attorneys due to

 acceptance of the case,” citing “substantial risk of non-payment or

 underpayment undertaken by Class Counsel”); DE109-1:25¶72 (Under

 “Factor 7 – (Time limitations imposed by the client or the court) and Factor

 10 (the undesirability of the case),” asserting yet again that “The risks

 assumed by Class Counsel in handling the Litigation on a contingency basis

 were significant.”); DE109-1:27¶81 (Under “Factor 8 (The amount involved

 and the results obtained,” again asserting that “Class Counsel faced

 tremendous difficulty and risk”); DE109-1:29¶87 (Under “Other Relevant


                                           9
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 10 of 11 PageID 14674




  Factors” once more citing “the large financial risk assumed in prosecuting the

  Litigation”).

        “In my opinion,” Scott solemnly attests, “the attorneys' fees awarded in

  this case should compensate Class Counsel not only for the time incurred in

  prosecuting the Litigation, but also for the loan of those services and

  substantial risk that Class Counsel undertook in providing the services.”

  DE109-1:24¶70 (“Factor 6 (Whether the fee is fixed or contingent”). Yet the

  opinion of the Supreme Court is quite to the contrary—that risk already is

  adequately reflected in the lodestar. Dague, 505 U.S at 562-63.

        The Court should ignore Scott’s declaration. But it should not ignore

  the red flag raised by the implicit assumption that this Court need not closely

  analyze the settlement and fee request because it has been vetted by another

  jurist in the employ of Class Counsel.


  Date: March 1, 2021            Respectfully submitted,


                                 s/ John W. Davis
                                 John W. Davis (FL Bar No. 193763)
                                 john@johnwdavis.com
                                 3030 N. Rocky Point Dr. W., Ste. 150
                                 Tampa, FL 33607
                                 (813) 533-1972

                                 Pro se




                                           10
Case 3:18-cv-01011-TJC-JRK Document 114 Filed 03/01/21 Page 11 of 11 PageID 14675




                          CERTIFICATE OF SERVICE
                          CASE NO. 3:18-cv-1011-J-32JRK



        I hereby certify that on March 1, 2021, I filed the foregoing document

  and attachments with the Clerk of the Court using CM/ECF. I also certify

  that the foregoing document and any attachments are being served this day

  either by Notice of Electronic Filing generated by CM/ECF or by U.S. mail on

  all counsel of record entitled to receive service.


  Date: March 1, 2021

                                                         s/ John W. Davis
                                                       John W. Davis




                                          11
